Name: 2010/452/CFSP: Council Decision 2010/452/CFSP of 12Ã August 2010 on the European Union Monitoring Mission in Georgia, EUMM Georgia
 Type: Decision
 Subject Matter: international affairs;  Europe;  international security;  European construction;  cooperation policy
 Date Published: 2010-08-13

 13.8.2010 EN Official Journal of the European Union L 213/43 COUNCIL DECISION 2010/452/CFSP of 12 August 2010 on the European Union Monitoring Mission in Georgia, EUMM Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28 and 43(2) thereof, Whereas: (1) On 15 September 2008, the Council adopted Joint Action 2008/736/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia (1) (hereinafter the Mission). That Joint Action expires on 14 September 2010. (2) On 28 May 2010 the Political and Security Committee (PSC) recommended to extend the Mission for an additional period of 12 months until 14 September 2011. (3) The command and control structure of the Mission should be without prejudice to the contractual responsibility of the Head of Mission towards the Commission for implementing the budget of the Mission. (4) The Watch-keeping capability established within the General Secretariat of the Council should be activated for this Mission. (5) The Mission will be conducted in the context of a situation which may deteriorate and could harm the objectives of the Common Foreign and Security Policy as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 The Mission 1. The European Union Monitoring Mission in Georgia (hereinafter EUMM Georgia or the Mission), established by Joint Action 2008/736/CFSP, shall be extended as from 15 September 2010 until 14 September 2011. 2. EUMM Georgia shall operate in accordance with the mission statement as set out in Article 2 and shall carry out the tasks as set out in Article 3. Article 2 Mission statement 1. EUMM Georgia shall provide civilian monitoring of Parties actions, including full compliance with the six-point Agreement and subsequent implementing measures throughout Georgia, working in close coordination with partners, particularly the United Nations (UN) and the Organisation for Security and Cooperation in Europe (OSCE), and consistent with other Union activity, in order to contribute to stabilisation, normalisation and confidence building whilst also contributing to informing European policy in support of a durable political solution for Georgia. 2. The particular objectives of the Mission shall be: (a) to contribute to long-term stability throughout Georgia and the surrounding region; (b) in the short term, the stabilisation of the situation with a reduced risk of a resumption of hostilities, in full compliance with the six-point Agreement and the subsequent implementing measures. Article 3 Mission tasks In order to achieve the Mission, the tasks of EUMM Georgia shall be to: 1. Stabilisation: Monitor, analyse and report on the situation pertaining to the stabilisation process, centred on full compliance with the six-point Agreement, including troop withdrawals, and on freedom of movement and actions by spoilers, as well as on violations of human rights and international humanitarian law. 2. Normalisation: Monitor, analyse and report on the situation pertaining to the normalisation process of civil governance, focusing on rule of law, effective law enforcement structures and adequate public order. The Mission shall also monitor the security of transport links, energy infrastructures and utilities, as well as the political and security aspects of the return of internally displaced persons and refugees. 3. Confidence building: Contribute to the reduction of tensions through liaison, facilitation of contacts between parties and other confidence building measures. 4. Contribute to informing European policy and to future Union engagement. Article 4 Structure of the Mission 1. EUMM Georgia shall be structured as follows: (a) Headquarters (HQ). The HQ shall consist of the Office of the Head of Mission and the HQ Staff, providing all necessary functions of command and control and mission support. The HQ shall be located in Tbilisi. (b) Field Offices. Geographically distributed Field Offices shall conduct monitoring tasks and provide necessary functions of mission support. (c) Support Element. The Support Element shall be located within the General Secretariat of the Council in Brussels. 2. The elements set out in paragraph 1 shall be subject to further detailed arrangements in the Operation Plan (OPLAN). Article 5 Civilian Operation Commander 1. The Civilian Planning and Conduct Capability (CPCC) Director shall be the Civilian Operation Commander for EUMM Georgia. 2. The Civilian Operation Commander, under the political control and strategic direction of the Political and Security Committee (PSC) and the overall authority of the High Representative of the Union for Foreign Affairs and Security Policy (HR), shall exercise command and control of EUMM Georgia at the strategic level. 3. The Civilian Operation Commander shall ensure proper and effective implementation of the Councils decisions as well as the PSCs decisions, including by issuing instructions at the strategic level as required to the Head of Mission and providing him with advice and technical support. 4. All seconded staff shall remain under the full command of the national authorities of the seconding State or Union institution concerned. National authorities shall transfer Operational Control (OPCON) of their personnel, teams and units to the Civilian Operation Commander. 5. The Civilian Operation Commander shall have overall responsibility for ensuring that the Unions duty of care is properly discharged. 6. The Civilian Operation Commander and the European Union Special Representative (EUSR) shall consult each other as required. Article 6 Head of Mission 1. The Head of Mission shall assume responsibility for and exercise command and control of the Mission at theatre level. 2. The Head of Mission shall exercise command and control over personnel, teams and units from contributing States as assigned by the Civilian Operation Commander together with administrative and logistic responsibility including over assets, resources and information placed at the disposal of the Mission. 3. The Head of Mission shall issue instructions to all Mission staff, including in this case the support element in Brussels, for the effective conduct of EUMM Georgia in theatre, assuming its coordination and day-to-day management, and following the instructions at the strategic level of the Civilian Operation Commander. 4. The Head of Mission shall be responsible for the implementation of the Missions budget. For this purpose, the Head of Mission shall sign a contract with the Commission. 5. The Head of Mission shall be responsible for disciplinary control over the staff. For seconded staff, disciplinary action shall be exercised by the national authority or Union institution concerned. 6. The Head of Mission shall represent EUMM Georgia in the operations area and shall ensure appropriate visibility of the Mission. 7. The Head of Mission shall coordinate, as appropriate, with other Union actors on the ground. The Head of Mission shall, without prejudice to the chain of command, receive local political guidance from the EUSR. Article 7 Staff 1. EUMM Georgia shall consist primarily of staff seconded by Member States or Union institutions. Each Member State or Union institution shall bear the costs related to any of the staff seconded by it, including travel expenses to and from the place of deployment, salaries, medical coverage and allowances other than applicable daily allowances, as well as hardship and risk allowances. 2. International civilian staff and local staff shall be recruited on a contractual basis by the Mission if the functions required are not provided by personnel seconded by Member States. Exceptionally, in duly justified cases, where no qualified applications from Member States are available, nationals from participating third States may be recruited on a contractual basis, as appropriate. 3. All staff shall abide by the Mission-specific minimum security operating standards and the Mission security plan supporting the Unions field security policy. As regards the protection of EU classified information with which staff are entrusted in the course of their duties, all staff shall respect the security principles and minimum standards established by the Councils security regulations (2). Article 8 Status of Mission and staff 1. The status of the Mission and its staff, including where appropriate the privileges, immunities and further guarantees necessary for the completion and smooth functioning of the Mission, shall be agreed in accordance with the procedure laid down in Article 37 of the Treaty. 2. The State or Union institution having seconded a member of staff shall be responsible for answering any claims linked to the secondment, from or concerning the member of staff. The State or Union institution in question shall be responsible for bringing any action against the seconded person. 3. The conditions of employment and the rights and obligations of international and local staff shall be laid down in the contracts between the Head of Mission and the members of staff. Article 9 Chain of command 1. EUMM Georgia shall have a unified chain of command, as a crisis management operation. 2. Under the responsibility of the Council, the PSC shall exercise political control and strategic direction of EUMM Georgia. 3. The Civilian Operation Commander, under the political control and strategic direction of the PSC and the overall authority of the HR, shall be the commander of EUMM Georgia at the strategic level and, as such, shall issue the Head of Mission with instructions and provide him with advice and technical support. 4. The Civilian Operation Commander shall report to the Council through the HR. 5. The Head of Mission shall exercise command and control of EUMM Georgia at theatre level and shall be directly responsible to the Civilian Operation Commander. Article 10 Political control and strategic direction 1. The PSC shall exercise, under the responsibility of the Council and of the HR, political control and strategic direction of the Mission. The Council hereby authorises the PSC to take the relevant decisions in accordance with the third paragraph of Article 38 of the Treaty. This authorisation shall include the powers to appoint a Head of Mission, upon a proposal of the HR, and to amend the Concept of operations (CONOPS) and the OPLAN. The powers of decision with respect to the objectives and termination of the Mission shall remain vested in the Council. 2. The PSC shall report to the Council at regular intervals. 3. The PSC shall receive, on a regular basis and as required, reports by the Civilian Operation Commander and the Head of Mission on issues within their areas of responsibility. Article 11 Participation of third States 1. Without prejudice to the decision-making autonomy of the Union and its single institutional framework, third States may be invited to contribute to the Mission, provided that they bear the cost of the staff seconded by them, including salaries, all risk insurance cover, daily subsistence allowances and travel expenses to and from Georgia, and that they contribute to the running costs of the Mission, as appropriate. 2. Third States contributing to the Mission shall have the same rights and obligations in terms of day-to-day management of the Mission as Member States. 3. The Council hereby authorises the PSC to take the relevant decisions on acceptance of the proposed contributions and to establish a Committee of Contributors. 4. Detailed arrangements regarding the participation of third States shall be covered by agreements concluded in accordance with Article 37 of the Treaty and additional technical arrangements as necessary. Where the Union and a third State conclude an agreement establishing a framework for the participation of that third State in Union crisis-management operations, the provisions of that agreement shall apply in the context of the Mission. Article 12 Security 1. The Civilian Operation Commander shall direct the Head of Missions planning of security measures and ensure their proper and effective implementation for EUMM Georgia in accordance with Articles 5 and 9, in coordination with the Council Security Office. 2. The Head of Mission shall be responsible for the security of the Mission and for ensuring compliance with minimum security requirements applicable to the Mission, in line with the policy of the Union on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, and its supporting instruments. 3. The Head of Mission shall be assisted by a Mission Security Officer (MSO), who shall report to the Head of Mission and also maintain a close functional relationship with the Council Security Office. 4. EUMM Georgia staff shall undergo mandatory security training before taking up their duties, in accordance with the OPLAN. They shall also receive regular in-theatre refresher training organised by the MSO. 5. The Head of Mission shall ensure the protection of EU classified information in accordance with the Councils Security Regulations. Article 13 Watch-keeping capability The Watch-keeping capability shall be activated for EUMM Georgia. Article 14 Financial arrangements 1. The financial reference amount intended to cover the expenditure related to the Mission between 15 September 2010 and 14 September 2011 shall be EUR 26 600 000. 2. All expenditure shall be managed in accordance with the rules and procedures applicable to the general budget of the European Union. 3. The Head of Mission shall report fully to, and be supervised by, the Commission regarding the activities undertaken in the framework of his contract. 4. Nationals of third States shall be allowed to tender for contracts. Subject to the Commissions approval, the Head of Mission may conclude technical arrangements with Member States, participating third States, and other international actors regarding the provision of equipment, services and premises to EUMM Georgia. 5. The financial arrangements shall respect the operational requirements of the Mission including compatibility of equipment and interoperability of its teams. 6. The expenditure shall be eligible as of the date of adoption of this Decision. Article 15 Coordination 1. Without prejudice to the chain of command, the Head of Mission shall act in close coordination with the Union delegation to ensure the consistency of Union action in support of Georgia. 2. The Head of Mission shall coordinate closely with Heads of the diplomatic missions of Member States. 3. The Head of Mission shall cooperate with the other international actors present in the country. Article 16 Release of classified information 1. The HR shall be authorised to release to the third States associated with this Decision, as appropriate and in accordance with the needs of the Mission, EU classified information and documents up to CONFIDENTIEL UE level generated for the purposes of the Mission, in accordance with the Councils Security Regulations. 2. The HR shall also be authorised to release to the UN and OSCE, in accordance with the operational needs of the Mission, EU classified information and documents up to RESTREINT UE level which are generated for the purposes of the Mission, in accordance with the Councils Security Regulations. Local arrangements shall be drawn up for this purpose. 3. In the event of a specific and immediate operational need, the HR shall also be authorised to release to the host State any EU classified information and documents up to RESTREINT UE level which are generated for the purposes of the Mission, in accordance with the Councils Security Regulations. In all other cases, such information and documents shall be released to the host State in accordance with the appropriate procedures for cooperation by the host State with the Union. 4. The HR shall be authorised to release to the third States associated with this Decision any EU non-classified documents connected with the deliberations of the Council relating to the Mission and covered by the obligation of professional secrecy pursuant to Article 6(1) of the Councils Rules of Procedure (3). Article 17 Review of the Mission A Mission review shall be presented to the PSC every six months, on the basis of a report by the Head of Mission and the General Secretariat of the Council. Article 18 Entry into force and duration This Decision shall enter into force on the date of its adoption. It shall apply from 15 September 2010 until 14 September 2011. Done at Brussels, 12 August 2010. For the Council The President S. VANACKERE (1) OJ L 248, 17.9.2008, p. 26. (2) Council Decision 2001/264/EC of 19 March 2001 adopting the Councils security regulations (OJ L 101, 11.4.2001, p. 1). (3) Council Decision 2009/937/EU of 1 December 2009 adopting the Councils Rules of Procedure (OJ L 325, 11.12.2009, p. 35).